DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20120171373-A1, Xu, in view of EP-2584010-B1, D Haeveloose Jurgen.
	Regarding Claim 15, Xu teaches that a bismuth based pigment encapsulated by a layer of chelating agent (amphiphilic polymer dispersant which is a combination of first and second dispersants, and see paragraph [0041], teaching that the two dispersions (10h, 20h) are mixed (step 101).) (also see paragraph [0043], teaching that the 
Xu fails to teach that the bismuth based pigment further comprises a silane of the general formula R-Si(OR')3 wherein R is an alkyl group, being substituted with at least one electron donating group, and R' being an alkyl or an aryl group, wherein the silane is included at 0.5% to 10% of the total weight of the pigment.
D Haeveloose teaches that the bismuth based pigment further comprises a silane of the general formula R-Si(OR')3 wherein R is an alkyl group, being substituted with at least one electron donating group, and R' being an alkyl or an aryl group, wherein the silane is included at 0.5% to 10% of the total weight of the pigment (see paragraph [0039] and [0040] of D Haeveloose, teaching that the pigment of the invention, comprises by weight, based on the pigment before being coated, from (about) 0.5% to (about) 10% of one or more silane(s), preferably, from (about) 0.5% to (about) 5% of one or more silane(s). And, paragraph [0040] discloses the claimed features of the silane compound.).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify, the bismuth based pigment, as 
	Regarding Claim 16, Xu teaches a monomer mixture on the second dispersion (paragraph 0030).
	Xu teaches the use of many monomers/polymers (paragraphs 0031-0036). 
	The polymers include poly styrene sulfonate (paragraph 0036) which would contain sodium styrylsulfonate, and/or be made therefrom as a monomer.  Therefore the use and/or inclusion of sodium styrylsulfonate is seen as obvious.
	Regarding Claim 18, Xu fails to teach that the bismuth based pigment further comprises a layer of one or more inorganic compounds based on one or more salts, or one or more oxides, heteropolyacids, organic acids, sulphites, sulfides, sulfates, phosphates, pyrophosphates, polyphosphates, hydrates, carbonates, silicates, or their salts, selected from the group of alkali-earth metals, metals, non-metals, transition metals or lanthanides, or a combination thereof.
D Haeveloose teaches that that the bismuth based pigment further comprises a layer of one or more inorganic compounds based on one or more salts, or one or more oxides, heteropolyacids, organic acids, sulphites, sulfides, sulfates, phosphates, pyrophosphates, polyphosphates, hydrates, carbonates, silicates, or their salts, selected from the group of alkali-earth metals, metals, non-metals, transition metals or lanthanides, or a combination thereof (see paragraph [0056] of D Haeveloose, teaching that a (double coated, colored) bismuth-based pigment (or a bismuth-comprising 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the bismuth based pigment, as taught by Xu, to further comprise additional oxides compound layer, in order to improve resistance to chemicals in alkaline media (and with a resistance to weathering at least equal or even sometimes superior) compared to those of the pigments known in the art (see paragraph [0024] of D Haeveloose.).
Allowable Subject Matter
Claim17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art fairly teaches or suggest  the specific amounts of the specific chelating agents in combination with the other limitations of the base claim(s) from which they depend.
Response to Arguments
	Applicant’s amendments to the claims overcome the 112 rejections and they have been withdrawn.

	Applicants argue against the prior art rejections.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants argue that Xu doesn’t teach the claimed chelating agents of claim 16. This is not persuasive as Xu teaches or makes obvious the use of sodium styrylsulfonate.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH

Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734